Exhibit 10.6

Base Salaries of Executive Officers of the Registrant

As of March 1, 2010, the following are the base salaries (on an annual basis) of
the executive officers (as defined in Item 402 (a)(3) of Regulation S-K) of Old
Point Financial Corporation:

 

Robert F. Shuford, Sr.

   $ 300,000

Chairman, President & Chief Executive Officer

  

Old Point Financial Corporation

  

Louis G. Morris

   $ 275,000

Executive Vice President/OPNB

  

Old Point Financial Corporation

  

Robert F. Shuford, Jr.

   $ 187,500

Senior Vice President/Operations

  

Old Point Financial Corporation

  

Joseph R. Witt

   $ 185,000

Senior Vice President/Corporate Banking

  

Old Point Financial Corporation

  

Melissa L. Burroughs

   $ 172,500

Senior Vice President/Lending & Business Development

  

Old Point Financial Corporation

  

Laurie D. Grabow

   $ 170,000

Chief Financial Officer & Senior Vice President/Finance

  

Old Point Financial Corporation

  

Eugene M. Jordan, II

   $ 160,000

Executive Vice President/Trust

  

Old Point Financial Corporation

  